Citation Nr: 0317818	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for an unstable post-
operative right knee disability, currently rated 30 percent 
disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the right knee.  

3.  Entitlement to service connection for left knee 
disability as secondary to the service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1990 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

By letter dated February 24, 2003, the RO attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2002) by informing the 
appellant of the evidence needed to substantiate his claims, 
the evidence and information which he should submit to the RO 
and the assistance that VA would provide in obtaining 
evidence on his behalf.  In this letter, the RO also informed 
the appellant that the requested evidence and information 
should be submitted to the RO within 60 days or the current 
decisions on his claims would remain unchanged; the RO also 
specified that evidence received within one year of this 
request could be considered in deciding his claims.  The RO 
then forwarded the appeal to the Board before the one-year 
time limit had expired.  

38 U.S.C.A. § 5103(b) provides that if requested information 
or evidence is not received by VA within one year from the 
date of notification, no benefit may be paid or furnished by 
reason of the claimant's application.  

Although 38 C.F.R. § 3.159 authorizes the RO to adjudicate a 
claim before expiration of the one-year period if requested 
information or evidence is not received within 30 days of the 
request, it would be premature for the Board to decide this 
claim before the expiration of the one-year period.  In this 
regard, the Board notes that under 38 C.F.R. § 19.9(a) 
(2002), the Board was authorized to obtain additional 
evidence, clarify evidence, correct a procedural defect and 
undertake additional action essential for a proper appellate 
decision.  This section also authorized the Board to render a 
decision not less than 30 days after notifying the appellant 
of the additional development by the Board.  

The United States Court of Appeals for the Federal Circuit 
has held that the provisions of 38 C.F.R. § 19.9(a) 
authorizing the Board to render a determination not less than 
30 days after notice of the development has been sent to the 
appellant are invalid because they conflict with the 
provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

The Board has also noted that the RO considered the medical 
opinion expressed by a VA staff physician on January 25, 
2001, as supplemented on August 9, 2001, to be inadequate for 
the reasons specified in the supplemental statement of the 
case issued in February 2003.  However, the purported 
rebuttal medical opinion obtained on September 6, 2001, is 
not of record, and the E-mail communication of September 11, 
2001, contained in the claims file does not constitute 
acceptable evidence of that medical opinion.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue to the appellant 
another letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested evidence 
and information must be received within 
one year of the date of that letter.  

2.  Next, the RO should obtain and 
incorporate into the claims file copies 
of all VA  medical records dating from 
later than December 2000 and pertaining 
to the treatment of any of the 
disabilities at issue in this appeal.  

3.  After completing any appropriate 
further evidentiary development, the RO 
should refer the claims file to a VA 
staff physician (other than D. Kelley, 
M.D.) with appropriate expertise for a 
medical opinion, based upon a review of 
the material contained in the claims 
file, as to whether it is at least as 
likely as not that the veteran's left 
knee disability was caused or chronically 
worsened by service-connected disability 
of the right knee.  The supporting 
rationale for the opinion must also be 
provided.  

4.  Then, the RO should readjudicate each 
issue on appeal for which additional 
relevant evidence has been received.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




